Title: From James Madison to an Unidentified Correspondent, 17 June 1805
From: Madison, James
To: 


Dear Sir
Washington June 17, 1805
Doctor Thornton & his lady being engaged in an excursion as far as N. Carolina, propose to take their route thro’ Fredericksburg. As our particular friends they have every claim on our endeavors to contribute to the pleasure of their journey. Should they find it convenient to halt at Fredericksburg, we can not fulfil our obligation there, better than by requesting for them the attentions which are so readily furnished by the politeness of your family. If their stay should admit of nothing farther, it may be acceptable to Dr. Thornton to receive your advice as to roads & accomodations as far as you may be able to give it.
I am Dr. [sic] respectfully with my best compliments to Mrs. St<ale?> in which Mrs. M. joins, Yr. Mo: Obedt. Servt
James Madison
